Oo © NY DO oO BP W NY

NO KN KN KN KN KR OO
mM BB WwW NY FPF OF OO DON DD OH BR W NY KF OC

 

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 1 of 22

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

JIMMY GOMEZ, SR.
Plaintiff,
Vv.

AMTRACK TRAIN COMPANY,
Sacramento, California,

Defendant.

 

NO. 3:18-CV-05147-RBL

REPORT OF SETTLEMENT
GUARDIAN AD LITEM

 

I. SUMMARY OF RECOMMENDATIONS

 

Minor’s Name: Jimmy Gomez, Jr.
Date of Birth: August 15, 2014

Gross Settlement: $17,000.00

Current Age: six (6) years

Net to Minor: $15,000.00 (purchase
price) annuity payable at age 18

Special Issues: $2,000.00 of gross settlement to father, Jimmy Gomez, Sr.
All subrogation expenses and GAL fees paid by Amtrak

Minor’s Attorney:
Pro Se

Settlement Guardian ad Litem:
Robin H. Balsam

REPORT OF SETTLEMENT GUARDIAN AD
LITEM - 1

V:\G\Gomez\P-RptSettGAL040820cb.doc

Defendant’s Attorneys:

Tim D. Wackerbarth
Andrew G. Yates

Lane Powell, PC

Phone: (206) 223-7000

 

ROBIN H. BALSAM P.S.

Attorneys at Law

911 South I Street

Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
oO Oo NY DD oO BR W NP

Ny NN NO KN KN KN rR ee
oOo B Ww NY -F& OD oO DA N DBD HN BR W NY F OC

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 2 of 22

Mediator: none

Proposed Disposition of Net Proceeds: structured settlement payable to
minor beginning at age eighteen

Any Other Jurisdiction: This matter has not been submitted for approval in
any other jurisdiction.

II. APPOINTMENT

1.1. Name of Minor: Jimmy Gomez, Jr.

1.2. Minor’s Date of Birth: August 15, 2014

1.3. Name of Setthement Guardian ad Litem: Robin H. Balsam

1.4. Date of Appointment: September 4, 2019

1.5. Date SGAL began working on this matter: December 17, 2019

1.6. Brief statement of experience and qualifications: Attorney Robin
H, Balsam has been in private practice since 1984 and has focused on the
area of guardianship and elder law since the late 1980s. Since 1993, her
practice has emphasized guardianship, trust, probate, and representing
families with special needs, and she obtained an LL.M Masters in Elder Law
from Stetson University School of Law in 2013. Ms. Balsam handles complex
guardianship, trust, and probate problems, represents fiduciaries in various
roles, and engages in many aspects of personal injury settlement trust work.

1.7. Relationship, if any, to involved parents, guardians, insurers or
attorneys: None.

1.8. Any felony charges that were brought against SGAL: None.

1.9. Any WSBA claims ever brought against the SGAL: None.

 

REPORT OF SETTLEMENT GUARDIAN AD ROBIN H. BALSAM P.S.
LITEM - 2 Attorneys at Law

911 South I Street
V:\G\Gomez\P-RptSettGAL040820cb.doc Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
Oo OD NN DB oT BP W NY

NN NM NY NY RR wR Be OH ee ee
nO BB WwW NY &*& OF OO DW N BD WwW HR WS NY HF OC

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 3 of 22

Til. FACTUAL DESCRIPTION OF INCIDENT AND LEGAL CLAIMS

Plaintiff Jimmy Gomez, Sr. and his three sons were traveling from
Sacramento, California to Tacoma, Washington on an Amtrak train starting
on January 1, 2018. On January 2, 2018, after a brief stop in Cowlitz
County, Washington, the train negotiated a corner and lurched side to side.
Jimmy Gomez, Jr., then three years old, was seated in an aisle seat behind
his father. Jimmy Jr. was thrown out of the seat and struck his head on a
hook-shaped metal object that lacerated his head. The metal object is a
pedal release that allows for the seat to be removed from the train car (see
Exhibit “A” photograph of the seat and pedal assembly).

Jimmy Jr. hit the top of his head on the pedal, losing consciousness for
a few seconds and sustaining a two-inch cut on his head that bled profusely.
Due to his injury, the train was stopped again, an ambulance crew was
called, and Jimmy was evaluated and bandaged. Stitches were not required.
Jimmy Gomez, Sr. and the children did not exit the train after the incident
and the train continued to its destination of Tacoma, Pierce County,
Washington.

When Jimmy Gomez, Sr. and his children arrived in Washington they
homeless and did not have access to routine medical care. Jimmy Jr.’s injury
was treated by Jimmy Sr. with liquid bandage to protect the cut while

healing, and observation. The next medical follow-up was two months post-

 

injury.
REPORT OF SETTLEMENT GUARDIAN AD ROBIN H. BALSAM P.S.
LITEM - 3 Attorneys at Law
911 South I Street
V:\G\Gomez\P-RptSettGAL040820cb.doc Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
oO OD NN BD wo BP W NY

N NR NN KR KR OB RE
mom BW NY KF OO Ob ON DOD MH BP W NY F&F OO

 

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 4 of 22

IV. INVESTIGATION

The Settlement Guardian ad Litem has reviewed documents and
records listed below and conducted interviews as follows:

3.1. Persons contacted:

a) Jimmy Gomez, Sr., minor’s father;

b) Juanita Vasquez, minor’s mother;

c) Brian Neuharth, family law attorney for minor’s mother; and

d) Tim D. Wackerbarth and Andrew G. Yates of Lane Powell
P.C., attorneys for Defendant Amtrak.

3.2. Documents reviewed: Pertinent pleadings, correspondence,
reports and photographs, and medical records. The medical records reviewed
included the following:

a) Mary Bridge Children’s Hospital records:

i. Emergency Department notes dated March 16, 2018;

ii. Visit notes from physician Michael J. Tompkins, M.D., dated
April 11, 2018; July 11, 2018; and April 18, 2019;

iii. Visit notes from neurologist George S. Makari, M.D., dated
April 18, 2018, and September 25, 2018;

iv. Visit notes from physician Karen Marie Holdner, M.D., dated
September 18, 2018;

v. Visit notes from ophthalmologist Peter B. Shelley, M.D.,
dated June 6, 2019, and August 8, 2019;

REPORT OF SETTLEMENT GUARDIAN AD ROBIN H. BALSAM P.S.
LITEM - 4 Attorneys at Law

911 South I Street
V:\G\Gomez\P-RptSettGAL040820cb.doc Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
oO Oo nN DO oO BP W NY F&F

NNN NR NR BE OR pe
ao BP W NY &-& OF WO DW N BD WH FBP W NO KF O&O

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 5 of 22

vi. Procedure notes from strabismus surgery from
ophthalmologist Peter B. Shelley, M.D., dated July 30-31,
2019; and
vii. Urgent Care visit notes from Cody Wissenbach, PA-C, dated
October 22, 2019,
b) Medical articles regarding strabismus.
c) Subrogation billing from Optum.
The undersigned believes that the investigation to date has considered
all available information.
V. LIABILITY ISSUES
The investigation revealed no facts suggesting contributory negligence
on the part of any person or entity other than the Defendant.
VI. INJURIES, DIAGNOSIS, TREATMENT, AND PROGNOSIS
After they arrived in Tacoma, Jimmy Jr.’s family was homeless and without
access to routine medical care. He did not see a medical professional or
receive additional medical treatment for the head injury beyond the first aid
administered by the ambulance crew until approximately two months later.
Medical records since that time note the scarring from the injury, strabismus
(or “lazy eye”) of his right eye that existed prior to the injury but worsened
afterward, persistent and recurring headaches, behavioral changes, and
possible post-concussive syndrome. Jimmy Jr. had surgery in July 2019 to
help correct the strabismus.
The April 18, 2018, medical record from Dr. Makari clearly states that

Jimmy’s injury did not cause his strabismus, as he was diagnosed with this

 

REPORT OF SETTLEMENT GUARDIAN AD ROBIN H. BALSAM P.S.
LITEM - 5 Attorneys at Law

911 South I Street
V:\G\Gomez\P-RptSettGAL040820cb.doc Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
oO Of NN DD HO BP W NY

fh eh fhe ek ek
wo BP W NYO F&F OC

16
17
18
19
20
21
22
23
24
25

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 6 of 22

condition in Sacramento before he moved to Washington State. Besides this
medical record from Dr. Makai, there are clear references to Jimmy’s
prescription glasses and an eye patch to treat the strabismus. Regarding
Jimmy’s headaches and behavioral problems, there is no medical basis within
the medical records supporting the conclusion that the accident and resulting
injury from the Amtrak train are to blame for these conditions.

I met with Jimmy jJr.’s parents, Jimmy Gomez Sr. and Juanita
Vasquez, on January 7, 2020. They conveyed that Jimmy Jr. still complains
about headaches and that his behavior has changed since the injury—he is
more prone to tantrums and panic/anxiety and has night terrors. Jimmy Jr.
is also afraid to ride on public transportation.

I spoke with Jimmy Jr. during the January 7 meeting as well. I asked
him about his headaches, and he pointed to the scar from the injury he
received on the train.

VII. DAMAGES

7.1. Initial offer from Defendant: $2,000.00 to Jimmy Gomez Sr.
and $2,000.00 to Jimmy Gomez Jr.

7.2.  Counter-offer by Settlement Guardian ad Litem accepted by
Defendant: payment of all medical subrogation, payment of all Settlement
Guardian ad Litem fees and costs, and $15,000.00 paid to fund an annuity to
be payable to Jimmy Gomez Jr. starting at age eighteen.

7.3. Subrogation: $0.00 Payable by Defendant

7.4. Settlement GAL Fees and costs: $0.00 Payable by Defendant

 

REPORT OF SETTLEMENT GUARDIAN AD ROBIN H. BALSAM P.S.
LITEM - 6 Attorneys at Law

911 South I Street
V:\G\Gomez\P-RptSettGAL040820cb.doc Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
Oo DOD NV BD WH BP W NN &

tr
Oo

11
12
13
14
15
16
17
18
19
20
21
22
23

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 7 of 22

7.5. Net to minor: $15,000.00 to fund a structured settlement

payable to him at age eighteen.
VIII. RESOURCES AVAILABLE TO SATISFY THE CLAIM

The responsible party is a federally chartered for-profit corporation

that has sufficient resources to settle the claims.
IX. LIENS, SUBROGATION, AND REIMBURSEMENT CLAIMS

The delay in completing this matter is due to the inability to get
information from medical providers for subrogation claims. The COVID-19
pandemic contributed to the delay.

X. IDENTIFICATION OF OTHER CLAIMS, INCLUDING CLAIMS

OF OTHER FAMILY MEMBERS

Possible loss of consortium claim by minor’s father. Minor’s mother

was absent during the initial injury and for a year thereafter.
XI. APPORTIONMENT

The Settlement Guardian ad Litem proposes that no funds be
apportioned to the parents other than the $2,000.00 offered to Mr. Gomez by
Amtrak in their initial settlement offer and that Jimmy Gomez Jr. receives the
full settlement.

XII. PROPOSED SETTLEMENT
12.1. Sum offered: $15,000.00
12.2. Payment terms and form of settlement: If approved by the

court, the net sum to the minor should be $15,000.00! used to purchase an

 

24
25

 

'The proposals are attached. The parents have choosen option #3 and the
Settlement Guardian ad Litem concers.

REPORT OF SETTLEMENT GUARDIAN AD ROBIN H. BALSAM P.S.
LITEM - 7 Attorneys at Law

911 South I Street

V:\G\Gomez\P-RptSettGAL040820cb.doc Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
Oo © NV DBD UT HP W NY Ff

N NO NY NN KN KR wm BR Ee ee
mn B&B Ww NY fF OO Ob DOD NN BD OT BR W NY YY OC

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 8 of 22

annuity payable to Jimmy Jr. starting at age eighteen, plus payment of all
subrogation expenses and Settlement Guardian ad Litem fees and costs.

12.3. Proposed settlement documents: Mother and father of the minor
should be authorized to sign any settlement documents on behalf of the
minor, if the Court determines the claims are ripe for settlement.

XIII. EXPENSES AND FEES
The minor was not represented by counsel.
XIV. DISPOSITION OF PROCEEDS

Annuity quotes were gathered at the outset; however, new quotes had
to be requested so they were current. Due to the COVID-19 pandemic, the
quotes are less money than originally quoted.

XV. SETTLEMENT GUARDIAN AD LITEM’S FEES

I request fees and costs in the amount of $8892.99. My regular hourly
rate is $350.00 per hour.

I declare and affirm that I have spent the time listed in the
accompanying affidavit in completion of my duties and will spend additional
time to complete the case and attend the hearing.

~ ene near '
DATED this_“~_ day of OC 2020.
“ a

we f

a f

porn,

 

ROBIN H. BALSAM, WSBA #14001
Settlement Guardian ad Litem for
Jimmy Gomez, Jr.

 

REPORT OF SETTLEMENT GUARDIAN AD
LITEM - 8

V:\G\Gomez\P-RptSettGAL040820cb.doc

ROBIN H. BALSAM P.S.

Attorneys at Law

911 South I Street

Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
oO Oo NY DW UW BR WD NY F&

NO NY KN KN KN NR
nO BP Ww NY F OF Ob DW NV DBD HO BP Ww NY FF OD

 

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 9 of 22

EXHIBIT “A”
PHOTOGRAPHS OF SEAT AND PEDEL ASSEMBLY

REPORT OF SETTLEMENT GUARDIAN AD ROBIN H. BALSAM P.S.
LITEM - 9 Attorneys at Law
911 South I Street

V:\G\Gomez\P-RptSettGAL040820cb.doc Tacoma, Washington 98405
; (253) 627-7800 / Fax (253) 572-0912

 
 

 
oOo A NN D Uo BP W NY eH

NY NO NY RN NO NO Em RB RO RE RK RE EE Ur
Oo BB W NY F OC UO DOD NN DTD HY BP W NY FF OD

 

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 11 of 22

EXHIBIT “B”

OPTUM SUBROGATION BILLING

REPORT OF SETTLEMENT GUARDIAN AD
LITEM - 10

V:\G\Gomez\P-RptSettGAL040820cb.doc

ROBIN H. BALSAM P.S.

Attorneys at Law

911 South I Street

Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
FSP31719C 08° F:18-cv- OSd AV IES, Dogumenbas dalGe 1K0Ws Page VaNéer

 

 

 

 

 

Sy,
pave,
cay
as
iy, S :
“wy O} UI
5 www.optum.com
To: Robin Balsam From: Carol McKissick
Fax: 2535720912 Fax: 800/842-2549
Phone: Phone: 844/709-6877
Pages (Including Cover}: 03 Wednesday, September 2, 2020 2:46:44 #

 

 

 

Comment:
Please see the attached letter and the corresponding itemization for
the Jimmy Gomez case.

° If you have any questions, please call 844/709-6877.
QO This fax may contain personal health information that is
confidential and protected by law (45 C.F.R § 164.530(c)).

° If you are not the intended recipient, or you are not the employee
responsible for delivering the fax to the intended recipient, you are
hereby notified that any dissemination, distribution or copying of
this fax is strictly prohibited.

° If you have received this fax in error, please destroy if
immediately and notify our

n e by faxing this cover sheet along
with the first page to 800/

AL

 

 

Unauthorized interception of this facsimile could be a violation of federal and state law. We are required to
safeguard privileged, confidential and/or protected health information by applicable law. The information in

this document is for the sole use of the person(s) or company named above. If you have received this fax

in error, please contact us by phone immediately to arrange for return of the documents.

If you have difficulty with this transmission, please contact the number above.

M Central
FSP31713C Se 3:18-CV-OSJ AT AGS, DOGUMBEN RS Jalgd 1049369 Page Lape

  

ey OPT Bye? 11000 Optun Circle
we a2 PF) nto2-0300

Eden Prairie, MN 55344

September 2. 2020

ROBIN H BALSAM PS ATTORNEYS AT LAW
ROBIN BALSAM

911 SOUTH I STREET

TACOMA, WA 98405

RE: Injured Party: Jimmy C Gomez
Date of Injury: 1/2/2018
Group: Washington Apple Health, #WAHLOP
File #: 43044988

Dear Robin Balsam,

This letter is a follow up to our prior communications. Optum has been retained to pursue a recovery for
the medical benefits that have been paid arising out of the above captioned injury.

To date, medical benefits have been paid on behalf of the above referenced injured party(ies) for the
treatment of injuries sustained. Enclosed please find a copy of the medical payment summary. The
amount of paid benefits may increase. Please contact us prior to settlement to obtain the total amount of
paid benefits.

Please advise Optum of the current status of this matter. Thank you.

Sincerely,

Cook ek uae
Carol Mckissick, Analyst

Phone: 844.709.6877 Fax: 800.842.8810
E-mail: Carol.Mckissick@Optum.com

To submit New Referrals or Request Information on existing cases, please access our Referral Portal at subroreferrals.optum.com
Qeupenbys pated 1008) Page seeae

FSp31713CaSe 3:18-cv-0QlA/JEH PB:

pabeg

 

 

 

£0°661$ 00'£LE$:S/23019NS
VIANOAS ‘NOLLVENG /

GSldIOAdSNN 4O SSSNSNCIOSNOS 6084 ° 6°0SH
dO S$SO1 HLIM NOISSNONOOD ‘$6X0'90S ‘ S6X0'90S oN 8402/82/21 oo seLs oo'sel$ OD HLIH/dSOH CHO SDGIN AUVN OOOZESBZEING! —- 8 LOZ /G2/60

6'P0d | 6'0SH
SHOVOVSH ‘Sy oN BLOz/Sh/ek foros oo eres INVHVIN SDYOaD ODS9ECPrRNNS! —- BL Oz/G2/60
a1eq BASS
‘osaq sisoubeiqg sapoy sisoubelq ,paTedes pred pled junowy pajjig lunowy JAPA, JOQUINN WIP|D Jo ayeq Isuiy

 

0Z0Z/20/60 UO PaIesiN
606619 :eourjeg Bulureway
BEbESBI-Ly # CI XeL

GO ZZE$ :Paliig feIOL YOISSIMOY [A1eD “sAjeuy

 

p66E-09ZEP HO ‘ sNnquinjog S8EPPOEP SqUNN Sil

ag 660-1 Oz0z/r2/g0 :arepdnr ise)
WL uimdo 8102/ZO/L0 :JUaproUl Jo are
9 AWNIAIP ‘Z3ANOD ueWIe|D

10] sjuauAed |e puas osea|q Asewuuins juswAeg payy
oO Oo nN DBD oO BP WD NH

hh
Dn WO BP W NYO FF OO

17
18
19
20
21
22
23
24
25

 

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 15 of 22

EXHIBIT “C”

STRUCTURED SETTLEMENT OPTIONS FOR JIMMY GOMEZ, JR.

REPORT OF SETTLEMENT GUARDIAN AD
LITEM - il

V:\G\Gomez\P-RptSettGAL040820cb.doc

ROBIN H, BALSAM P.S.

Attorneys at Law

911 South I Street

Tacoma, Washington 98405

(253) 627-7800 / Fax (253) 572-0912

 
Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 16 of 22

   

WEPEL PEW Rh PEP ek

  

Everybody Wins

253-925-1660 (phone)
253-925-1662 (fax)

 

Structured Settlement Options
For
Jimmy Gomez

 

 

 

 

For Questions or Additional Quotes

Please contact
Tony Robinson
Settlement Advisor at Ringler
aarobinson@ringlerassociates.com
800-344-7452

 

 

 

 

 

40 Lake Bellevue Drive, Suite 100
Bellevue, WA 98005

www.RinglerAssociates.com
Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 17 of 22

LEO PEASE OYE CARO ALY AMEE AMES
OPEC TIYSs SEPTLCEMENT ADVISORS

 

INGLER

Everybody Wins

253-925-1660 (phone)
253-925-1662 (fax)

 

An Executive Summary about Structured Settlements

A Structured Settlements is an investment option available only to individuals and families who are in
the process of settling an injury claim or lawsuit. In fact, they are the only financial product specifically
designed for people who have been injured and their families. A structured settlement offers a superior
combination of security and guaranteed income. Consider the following:

STRUCTURED SETTLEMENTS MEET YOUR INDIVIDUAL NEEDS
Structured Settlements are designed to provide you with the funds you need, when you need them. The
payments can be made in any amount and at any time that best meets your specific needs. Your plan
can include payments for life or only for a specific period of time. Cost of living increases can be added
to off-set the effect of inflation. Lump sum payments can be included to provide you the capital needed
for larger purchases or simply to replenish your savings or investment accounts.

STRUCTURED SETTLEMENTS ARE GUARANTEED
Structured Settlement payments are not subject to the fluctuations that affect stocks, bonds and mutual
funds. The payments you choose today will be made as shown regardless of the ups and downs of the
broader financial markets. The cyclical nature of these markets often erodes expected returns,
particularly when the investor has ongoing income needs and regularly has to make withdrawals during
a down cycle.

STRUCTURED SETTLEMENTS ARE 100% INCOME TAX-FREE
Section 104(a)(2) of the Internal Revenue Code states that money received as a result of a personal
physical injury settlement are exempt from gross income.

STRUCTURED SETTLEMENTS HAVE NO ONGOING FEES OR CHARGES
Simply put, what you see on the proposal is what you get. There are no ongoing fees, charges, taxes,
etc. to reduce from the amount of the future payments.

STRUCTURED SETTLEMENTS PROVIDE SPENDTHRIFT PROTECTION
Because the payments cannot be accelerated or “cashed in” the funds cannot be spent prematurely. By
designing the payments to meet specific needs, the money is available when you need it. No other
investment alternative can provide this level of protection on a tax-free basis.

 

40 Lake Bellevue Drive, Suite 100
Bellevue, WA 98005
www.RinglerAssociates.com

 
Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 18 of 22

  

  

 

 

 

Og fb BEES Y
Everybody Wins
253-925-1660 (phone)
253-925-1662 (fax)
Individually Designed Settlement for Jimmy Gomez
Option 1
GUARANTEED
BENEFIT COST YIELD
Jimmy Gomez
Male, Date of Birth: 08/15/14
Monthly Income —5 Years
$330.70 per month guaranteed 5 years starting at Age 18 on $19,842.00
08/15/2032.
TOTALS $15,000.00 $19,842.00

Internal Rate of Return = 1.98%

Taxable Equivalent Yield = 2.75%

Rate Series = USAA150 (08/17/2020)

Proposal Preparation Date: 08/28/2020

Proposal Purchase Date: 10/16/2020

This proposal is valid for 7 days from the proposal preparation date.

This proposal design is for illustration and planning purposes only, and is not valid or binding until verified with the
appropriate life company quoting software.

Please refer to our disclosure/disclaimer statement at http://ringlerassociates.com/disclosures.

 

40 Lake Bellevue Drive, Suite 100
Bellevue, WA 98005
www.RinglerAssociates.com
Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 19 of 22

 

 

Everybody Wins

253-925-1660 (phone)
253-925-1662 (fax)

Individually Designed Settlement for Jimmy Gomez
Option 2

GUARANTEED
BENEFIT COST YIELD

Jimmy Gomez
Male, Date of Birth: 08/15/14

Annual Income — 5 Years
$3,870.12 per year guaranteed 5 years starting at Age 18 on $19,350.60
08/15/2032.

 

TOTALS $15,000.00 $19,350.60

Internal Rate of Return = 1.86%

Taxable Equivalent Yield = 2.58%

Rate Series = USAA150 (08/17/2020)

Proposal Preparation Date: 08/28/2020

Proposal Purchase Date: 10/16/2020

This proposal is valid for 7 days from the proposal preparation date.

This proposal design is for illustration and planning purposes only, and is not valid or binding until verified with the
appropriate life company quoting software.

Please refer to our disclosure/disclaimer statement at http://ringlerassociates.com/disclosures.

 

40 Lake Bellevue Drive, Suite 100
Bellevue, WA 98005
www.RinglerAssociates.com
Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 20 of 22

 

LINGLE

Everybody Wins

253-925-1660 (phone)
253-925-1662 (fax)

 

 

Individually Designed Settlement for Jimmy Gomez

 

 

Option 3
GUARANTEED
BENEFIT COST YIELD
Jimmy Gomez
Male, Date of Birth: 08/15/14
Lump Sums
$2,000.00 guaranteed, payable at Age 18 on 08/15/2032. $2,000.00
$3,000.00 guaranteed, payable at Age 20 on 08/15/2034. $3,000.00
$15,361.00 guaranteed, payable at Age 22 on 08/15/2036. $15,361.00
TOTALS $15,000.00 $20,361.00

Internal Rate of Return = 2.04%

Taxable Equivalent Yield = 2.83%

Rate Series = USAA150 (08/17/2020)

Proposal Preparation Date: 08/28/2020

Proposal Purchase Date: 10/16/2020

This proposal is valid for 7 days from the proposal preparation date.

This proposal design is for illustration and planning purposes only, and is not valid or binding until verified with the
appropriate life company quoting software.

Please refer to our disclosure/disclaimer statement at http-://ringlerassociates.com/disclosures.

 

40 Lake Bellevue Drive, Suite 100
Bellevue, WA 98005
www.RinglerAssociates.com
Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 21 of 22

   

 

Everybody Wins

  

253-925-1660 (phone)
253-925-1662 (fax)

Individually Designed Settlement for Jimmy Gomez
Option 4

GUARANTEED
BENEFIT COST YIELD

Jimmy Gomez
Male, Date of Birth: 08/15/14

Lump Sums
$20,308.00 guaranteed, payable at Age 21 on 08/15/2035. $20,308.00

 

TOTALS $15,000.00 $20,308.00

Internal Rate of Return = 2.06%

Taxable Equivalent Yield = 2.86%

Rate Series = USAA150 (08/17/2020)

Proposal Preparation Date: 08/28/2020

Proposal Purchase Date: 10/16/2020

This proposal is valid for 7 days from the proposal preparation date.

This proposal design is for illustration and planning purposes only, and is not valid or binding until verified with the
appropriate life company quoting software.

Please refer to our disclosure/disclaimer statement at http://ringlerassociates.com/disclosures.

 

40 Lake Bellevue Drive, Suite 100
Bellevue, WA 98005
www.RinglerAssociates.com
Oo ON DBD HO BP W NH Ke

NON NN NR Nr a a
wo BF WN F OD OO OD N DH BR WwW NY FR OO

 

Case 3:18-cv-05147-JCC Document 33 Filed 10/05/20 Page 22 of 22

DECLARATION OF SERVICE
I certify that on the date indicated below, I served a true and correct

copy of the foregoing document on all parties or their counsel of record as

 

 

 

 

 

 

follows:
Tim D. Wackerbarth Emailed iM
egal Messenger
Hackerrartht@lanepowell.com [] US Mail Postage Prepaid
narew G. Yates [-] Hand delivered by:
yatesa@lanepowell.com
Lane Powell PC
1420 Fifth Avenue, Suite 4200
Seattle, WA 98111-9402
Jimmy Gomez, Sr. “ Fmailed i
if] A egal Messenger
oe reo Ounea #6 [x] US Mail Postage Prepaid
iIton, , , [.] Hand delivered by:
Jgegmg.jg@gmail.com
Juanita Vasquez XJ Emailed
6611 Lakewood Dr W #13 BUS nai Postage Prepaid
University Place WA 98467 [] Hand delivered by:
juanitachris1234@qmail.com

 

 

 

 

 

I certify under penalty of perjury under the laws of the State of
Washington that the foregoing is true and correct.

DATED at Tacoma, Washington, this 2nd day of October, 2020.

 

 

REPORT OF SETTLEMENT GUARDIAN AD ROBIN H. BALSAM P.S.
LITEM - 12 Attorneys at Law

911 South I Street
Tacoma, Washington 98405

Vi G P-R GALO4082 .d
\G\Gomez\P-RptSettGAL040620cb.doc (253) 627-7800 / Fax (253) 572-0912

 
